Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
This is the response to Request for Continued Examination filed 04/13/2022.
Claims 1-12 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "said coconut shell charcoal log" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said coconut shell charcoal log" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the root of the cassava tree" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over MALYALA et al. (USPGPUB 2017/0197192) in view of HEIMANN (USPGPUB 2015/0203775).
Regarding claims 1 and 12, MALYALA et al. teach biochar aggregate particles (coconut shell charcoal heat providing device) that are formed by producing or collecting biochar fines; adding a binding agent to the biochar fines; and then forming the biochar fines and binding agent into solid aggregate particles. [Abstract]
MALYALA et al. teach that the biochar fines may be produced by biomass such as coconut shells. [Para 92]
MALYALA et al. teach that there are many different pyrolysis and carbonization processes known and they involve heating from about 300 to 900°C. [Para 91] (applying heat to coconut shells to form carbonized coconut charcoal pieces).
MALYALA et al. teach that biochar can be ground or crushed after pyrolysis to modify the particle sizes [Para 93] (grinding said carbonized coconut charcoal to form coconut charcoal powder).
MALYALA et al. teach a process in which biochar fines are collected and added with a binder solution such as a starch in water to coagulate the fines and forma biochar slurry [Para 346] (creating a moistened blend with coconut charcoal powder, water and binder).
MALYALA et al. teach that the biochar slurry is then dewatered, such as by belt filter press to form a biochar paste. [Para 347]

The biochar paste is formed into solid shapes through many forms processing such as passing through an extruder, a pelletizier, a briquetter to form biochar aggregate particles. [Para 353]
An extruder by design would force the biochar paste through a die.
Alternatively, it would be well within one of ordinary skill in the art to use pressure to form a solid shape through an extruder, a pelletizer or a briquetter (placing said moistened blend into a press and applying pressure in said press to form said moistened blend).
MALYALA et al. do not explicitly teach that the solid shapes may have holes extending through.
However, HEIMANN teaches biomass fire-logs that comprise holes that allow for the addition of an ignition aid. [Para 43 and Fig 1C]
It would be well within one of ordinary skill in the art to add holes to the solid shapes that are taught in MAYALA et al. (hole extending through said heat providing device)
The motivation to do so would be to allow ignition aids into the solid shapes.
HEIMANN does not explicitly teach that the holes permit air flow.  
However, the holes inherently would permit air flow.  
Furthermore, HEIMANN does not teach that ignition aids placed into the holes seal the holes from air flow.
The biochar aggregate particles from an extruder may be cut into predetermined sizes. [Para 354]
MALYALA et al. teach that the starch is present in approximately 2 % by weight but may range from 0.5 to 10 wt% by weight. [Para 346]
Regarding claims 2 and 12, MALYALA et al. do not explicitly teach a log but a log as a solid shape is known in the art and HEIMANN teaches a log. [Para 43 and Fig 1C]
Regarding claims 3 and 12, MALYALA et al. teach biochar particles are produced with varying diameters.
The biochar particles are taught to particle size of 3/4 Mesh to 60/70 Mesh, which coincides with sizes of 4760-4000 microns to 210-250 microns.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claims 4 and 12, MALYALA et al. teach that after biochar paste is formed into solid shapes, further drying may be performed. [Para 352]
Regarding claims 5 and 12, HEIMANN teaches multiple holes. [Para 43 and Fig 1C]
Regarding claim 6, HEIMANN does not explicitly teach that the holes are 2 cm.
However, the size of the holes appears to a matter of optimization or workable ranges based on what type of ignition aid may be placed in the holes that are taught in HEIMANN and one of ordinary skill in the art would add 2 cm holes to a log solid shape of MAYALA et al. with a reasonable expectation of SUCCESS.
Regarding claims 7-8, MALYALA et al. in view of HEIMANN do not explicitly teach logs with dimensions of 32 x 10 x 10 and 31.75 x 7 x 7 cm.
However, it appears that the size of the logs are a matter of optimization or workable ranges as MALYALA et al. teach solid shapes and it appears that logs with almost any type of size may be made with a reasonable expectation of SUCCESS.
Regarding claims 9 and 12, MALYALA et al. teach that the starch may be added in a binder solution and that the starch may be approximately 2 % by weight but may range from 0.5 to 10 wt% by weight. The balance would be expected to be the biochar and water [Para 346].
MALYALA et al. also teach that once the slurry is formed, the slurry is dewatered. [Para 347].
It would be obvious to one of ordinary skill in the art to use about 96% biochar and about 4% binder since it has been held that wherein general conditions are known, optimization or workable ranges involve only routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (approximately 96 % charcoal coconut powder, approximately 4 % binder, and up to 15% water).
Regarding claims 10 and 12, MALYALA et al. teach that there are many different pyrolysis and carbonization processes known and they involve heating from about 300 to 900°C. [Para 91] (carbonized at temperatures from 550-650°C)
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over MALYALA et al. (USPGPUB 2017/0197192) in view of HEIMANN (USPGPUB 2015/0203775) as applied to claims 1-10 and 12 above, and further in view of CAINE (AU2009324255).
The above discussion of MALYALA et al. in view of HEIMANN is incorporated herein by reference.
MALYALA et al. in view of HEIMANN do not explicitly teach the use of starch from cassava root.
However, CAINE teaches that cassava produces high quality starch. [lines 25- 31 of page 2]
CAINE teaches that the starch is formed from the root of cassava. [lines 1- 13 of page 3]
It would be obvious to one of ordinary skill in the art to use cassava starch as the starch in MALYALA et al.
The motivation to use cassava starch can be found in CAINE.
Cassava is taught to be planted and harvested year-round and perform well on marginal land and responds well to nutrient management and is very drought tolerant. [lines 25-31 of page 2]
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.



Response to Arguments
Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive. 
Applicant argues that the MALYALA reference is improper because MALYALA is directed toward biochar aggregate particles and that biochar is a type of charcoal that is used for soil amendment.  
This is unpersuasive as the claims are directed toward a method for producing a product.  MALYALA teaches a method with substantially the same steps for producing a product that is substantially the same as claimed. 
In response to applicant's argument that MALYALA does not teach that the method is directed toward the formation of product for providing heat, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant also argues that HEIMANN teach fire-logs that comprise holes but are obstructed by ignition aids.
This is unpersuasive as this is not reflected by the present claims that are written.
The present claims state that the holes or plurality of holes permit air flow.  
The holes taught in HEIMANN inherently would permit air flow.  
Furthermore, HEIMANN does not teach that ignition aids placed into the holes seal the holes from air flow.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BONCHEV (U.S. 10301228) teaches a biochar that is formed from coconut shell.
CORONELLA (U.S. 10377954) teaches a pellet formed from wet torrefaction in which biochar is formed from biomass torrefied. CORONELLA teaches that torrefaction degrades lignins.
CORONELLA teaches water and starch may be used as binder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771